EXHIBIT 10.1


AMENDMENT AGREEMENT
This Amendment Agreement (“Agreement”), dated as of August 22, 2016, is made by
and between JGB (Cayman) Newton Ltd. (the "Holder"), Galena Biopharma, Inc., a
Delaware corporation (the “Company”), JGB Collateral LLC, a Delaware limited
liability company (the “Agent”), as agent for the Holder, and each entity
executing this Agreement as a Guarantor.
WHEREAS, the Holder and the Company entered into a Securities Purchase Agreement
dated as of May 10, 2016 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
provisions, the "Purchase Agreement"), whereby the Company issued to the Holder,
and the Holder acquired from the Company, a 9% Original Issue Discount Senior
Secured Debenture due November 10, 2018, in the original principal amount of
$25,530,000 (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its provisions, the
“Original Debenture”);
WHEREAS, the parties desire that the Original Debenture be amended and restated
in substantially the form attached hereto as Exhibit A (the “A&R Debenture”);
and
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Definitions. Capitalized terms used and not defined in this Agreement shall
have the respective meanings given them in the A&R Debenture or the Purchase
Agreement, as applicable.
2.
    Amendment and Restatement; Reconfirmation of Security Interest and
Subsidiary Guaranty.
(a)
    Effective on the date hereof, the Original Debenture shall be amended and
restated in its entirety in substantially the form of the A&R Debenture.
(b)
    Nothing herein or the A&R Debenture shall impair or limit the continuation
of the liens and security interests granted to the Holder and/or the Agent under
the Security


1

--------------------------------------------------------------------------------




Agreement or the other Security Documents, which liens are continued in full
force and effect pursuant to and as provided therein. The Company and each
Guarantor agrees that any reference to the Original Debenture in any Security
Document means the Original Debenture as amended and restated pursuant to this
Agreement. The Company and each Guarantor acknowledges the continuing existence
and priority of all liens and security interests granted, conveyed, and assigned
pursuant to the Security Documents in accordance with the terms thereof, and
agrees to perform such acts and duly authorize, execute, acknowledge, deliver,
file, and record such additional documents and certificates as the Holder
requests in order to perfect, preserve, and protect such liens and security
interests.
(c)
    Each Guarantor acknowledges the amendment and restatement of the Original
Debenture pursuant to this Agreement and ratifies, and confirms that, the
Subsidiary Guaranty executed by such Guarantor is not released, diminished,
impaired, reduced, or otherwise adversely affected by such amendment and
restatement and continues to guarantee and assure the full payment and
performance of all present and future obligations under the A&R Debentures and
the other Transaction Documents.
3.
    Amendments to Registration Rights Agreement. Effective on the date hereof,
Section 1 of the Registration Rights Agreement is hereby amended and restated by
replacing the definition of “Filing Date” with the following:


“Filing Date” means, with respect to the initial Registration Statement required
hereunder, September 2, 2016, and, with respect to any additional Registration
Statement which may be required pursuant to Section 3(c), as soon as reasonably
practicable after the Company is permitted by SEC Guidance to file such
additional Registration Statement related to the Registrable Securities.
4.
    Amendments to the Series A Warrants.
(a)
    Section 2(b) of the Series A Common Stock Purchase Warrant is hereby amended
and restated as follows:


2

--------------------------------------------------------------------------------




b)    Exercise Price. The exercise price per share of the Common Stock under
this Warrant shall be $0.43, subject to adjustment hereunder (the “Exercise
Price”).
(b)    Section 3(f) of the Series A Common Stock Purchase Warrant is hereby
amended and restated as follows:
f)    Prepayments. If, at any time while this Warrant is outstanding, the Holder
requires the Company to prepay all or a portion of the outstanding principal
amount of the Debenture plus accrued and unpaid interest thereon pursuant to
Section 2(e) of the Debenture, then the aggregate number of Warrant Shares
issuable upon exercise of the unexercised portion of this Warrant prior to such
prepayment shall be reduced by multiplying such number by a fraction, the
numerator of which is the principal and accrued interest prepaid in accordance
with Section 2(e) of the Debenture, and the denominator of which is the total
amount of principal funded in cash by the Holder plus accrued interest thereon.
Any adjustment made pursuant to this Section 3(f) shall become effective
immediately after the Prepayment Date. For the avoidance of doubt, nothing
contained in this Section 3(f) shall require the Holder to return any Warrant
Shares received by the Holder upon any exercise of this Warrant prior to the
applicable prepayment.
(c)    Section 3(f) of the Series B Common Stock Purchase Warrant is hereby
amended and restated as follows:
f)    Prepayments. If, at any time while this Warrant is outstanding, the Holder
requires the Company to prepay all or a portion of the outstanding principal
amount of the Debenture plus accrued and unpaid interest thereon pursuant to
Section 2(e) of the Debenture, then the aggregate number of Warrant Shares
issuable upon exercise of the unexercised portion of this Warrant prior to such
prepayment shall be reduced by multiplying such number by a fraction, the
numerator of which is the principal and accrued interest prepaid in accordance
with Section 2(e) of the Debenture, and the denominator of which is the total
amount of principal funded in cash by the Holder


3

--------------------------------------------------------------------------------




plus accrued interest thereon. Any adjustment made pursuant to this Section 3(f)
shall become effective immediately after the Prepayment Date. For the avoidance
of doubt, nothing contained in this Section 3(f) shall require the Holder to
return any Warrant Shares received by the Holder upon any exercise of this
Warrant prior to the applicable prepayment.
5.
    No Modifications. Except as expressly set forth in this Agreement, nothing
contained in this Agreement shall be deemed or construed to amend, supplement or
modify any Transaction Document or otherwise affect the rights and obligations
of any party thereto, all of which remain in full force and effect.
6.
    Representations and Warranties. The Company and each Guarantor represents
and warrants, severally and jointly, to the Holder that:
(a)
    Authorization; Enforcement. The Company and each Guarantor has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and each
Guarantor and the consummation by each of them of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and each such Guarantor and no further action is required by the Company
or any Guarantor in connection herewith. The execution and delivery of the A&R
Debenture by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith. This Agreement has been (or upon delivery will have been)
duly executed by the Company and each Guarantor and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company and each Guarantor enforceable against them in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law
(clauses (i) – (iii) collectively, the “Enforceability Limitations”).


4

--------------------------------------------------------------------------------




The A&R Debenture has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms thereof, will
constitute the valid and binding obligation of the Company enforceable against
it in accordance with its terms subject to the Enforceability Limitations.
(b)
    No Conflicts. The execution, delivery and performance by the Company and
each Guarantor of this Agreement and the execution, delivery and performance by
the Company of the A&R Debenture, and the consummation by each of them of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, securities purchase agreement, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
Governmental Authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected.
(c)
    Absence of Defaults. No Event of Default under the Original Debenture or the
A&R Debenture has occurred or is continuing. The Company and each Guarantor has
complied in all material respects with its respective obligations under the
Transaction Documents.
(d)
    Solvency. Based on the consolidated financial condition of the Company and
its Subsidiaries taken as a whole, after giving effect to the transactions
contemplated by this Agreement: (i) the fair saleable value of the Company’s
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature, (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital


5

--------------------------------------------------------------------------------




requirements of the business conducted by the Company, consolidated and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the date of this Agreement.
(e)
    SEC Reports; Financial Statements. Since May 10, 2016, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “SEC
Documents”). At the times of their respective filings, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder. The SEC
Documents did not, and do not, contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with Regulation S-X and all other published rules and
regulations of the Commission. Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its consolidated subsidiaries
as of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). The Company does not currently have any reason to
believe that it will not timely file its Quarterly Report on Form 10-Q for the
fiscal quarter ended September 30, 2016.


6

--------------------------------------------------------------------------------




(f)
    Rule 144 Holding Period. Pursuant to Rule 144 promulgated under the
Securities Act, the holding period of the A&R Debenture, and any Stock Payment
Shares or Conversion Shares issued thereunder, began on May 10, 2016. The
Company agrees not to take a position contrary to this paragraph.
(g)
    Absence of Material Adverse Effect. Since June 30, 2016, there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect.
7.
    Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special meeting of stockholders of the Company (the “Stockholder
Meeting”), which shall be promptly called and held not later than one hundred
eighty (180) days from the date of this Agreement (the “Stockholder Meeting
Deadline”), a proxy statement, substantially in a form which shall have been
previously reviewed by the Holder’s counsel, at the expense of the Company,
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for approval of resolutions (“Stockholder Resolutions”) providing for the
Company’s issuance of Conversion Shares and Stock Payment Shares as described in
the A&R Debenture in accordance with applicable law and the rules and
regulations of the Principal Market (as defined in the A&R Debenture) and
without any limitation on the number of Conversion Shares or Stock Payment
Shares that may be issued thereunder (such affirmative approval being referred
to herein as the “Stockholder Approval”), and the Company shall use its
reasonable best efforts to solicit its stockholders’ approval of such
resolutions and to cause the Board of Directors of the Company to recommend to
the stockholders that they approve such resolutions. The Company shall be
obligated to seek to obtain the Stockholder Approval by the Stockholder Meeting
Deadline. If, despite the Company’s reasonable best efforts the Stockholder
Approval is not obtained on or prior to the Stockholder Meeting Deadline, the
Company shall cause an additional Stockholder Meeting to be held once in each
subsequent six-month period thereafter while the Debenture is outstanding until
such Stockholder Approval is obtained; provided, however, that the Company shall
have no obligation to seek Stockholder Approval more than three (3) times.
8.
    Transaction Documents. The parties hereto agree that this Agreement and the
A&R Debenture is a Transaction Document. In addition, all references in the
Transaction


7

--------------------------------------------------------------------------------




Documents to the Original Debenture shall be deemed to mean the Original
Debenture as amended and restated pursuant to this Agreement.
9.
    Successors and Assigns; Survival. This Agreement shall inure to the benefit
of and be binding upon each of the parties hereto, and each of their respective
successors and assigns. The representations and warranties of the Company and
the Guarantors shall survive the consummation of the transactions contemplated
by this Agreement.
10.
    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties agree that the
state and federal courts located in New York County, New York shall have
exclusive jurisdiction over any action, proceeding or dispute arising out of
this Agreement and the parties submit to the personal jurisdiction of such
courts.
11.
    Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same agreement, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.
12.
    Disclosure. The Company will disclose the material terms of this Agreement
and the transactions contemplated hereby by not later than 9:30 a.m. (New York
City time) on the Trading Day immediately following the date hereof by means of
a Current Report on Form 8-K filed with the Commission. Such Current Report on
Form 8-K shall include as exhibits this Agreement and the A&R Debenture. The
Company and Holder shall consult with each other in preparing any such Current
Report. From and after the filing of the Current Report on Form 8-K with the
Commission, the Company acknowledges and agrees that the Holder shall not be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents.
13.
    Expense Reimbursement. The Company shall on the date hereof deliver to the
Holder


8

--------------------------------------------------------------------------------




by wire transfer of immediately available funds an amount equal to $20,000 as
reimbursement for the fees of Holder’s outside legal counsel.
 
[SIGNATURE PAGE FOLLOWS]


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.










Galena Biopharma, Inc., as Company


 


By  /s/ Mark W. Schwartz   
Name: Mark W. Schwartz
Title: President & CEO





10

--------------------------------------------------------------------------------




 
Apthera, Inc., as Guarantor




By  /s/ Mark W. Schwartz   
Name: Mark W. Schwartz
Title: President


Mills Pharamceuticals, LLC., as Guarantor




By  /s/ Mark W. Schwartz   
Name: Mark W. Schwartz
Title: President & CEO




JGB (Cayman) Newton Ltd., as Holder


 


By  /s/ Brett Cohen      
Name: Brett Cohen
Title: President


JGB Collateral LLC, as Agent




By  /s/ Brett Cohen      
Name: Brett Cohen
Title: President







11

--------------------------------------------------------------------------------






EXHIBIT A


[filed separately]


12